


Exhibit 10.19

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into by
and between Thomas J. McInerney (“Executive”) and IAC/InterActiveCorp, a
Delaware corporation (the “Company”), and is effective December 1, 2010 (the
“Effective Date”).

 

WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions;

 

WHEREAS, IAC and the Executive are parties to that certain Agreement, dated as
of November 21, 2006 (as amended by Amendment No. 1 thereto, with an effective
date as of May 13, 2008, the “Existing Agreement”), and it is the intention of
the parties to further amend and restate the terms of the Existing Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1A.          EMPLOYMENT.  During the Term (as defined below), the Company shall
employ Executive, and Executive shall be employed, as Executive Vice President,
Chief Financial Officer.  During Executive’s employment with the Company,
Executive shall do and perform all services and acts necessary or advisable to
fulfill the duties and responsibilities as are commensurate and consistent with
Executive’s position and shall render such services on the terms set forth
herein.  During Executive’s employment with the Company, Executive shall report
directly to the Chief Executive Officer of the Company, or such person as may
from time to time be designated by the Company (hereinafter referred to as the
“Reporting Officer”).  Executive shall have such powers and duties with respect
to the Company as may reasonably be assigned to Executive by the Reporting
Officer, to the extent consistent with Executive’s position.  Executive agrees
to devote all of Executive’s working time, attention and efforts to the Company
and to perform the duties of Executive’s position in accordance with the
Company’s policies as in effect from time to time.  Executive’s principal place
of employment shall be the Company’s offices located in New York, New York.

 

2A.          TERM.  This Agreement commenced on November 21, 2006, continued for
a period of one (1) year and was renewed for successive one-year periods.  This
agreement shall automatically be renewed for successive one-year periods in
perpetuity unless one party hereto provides written notice to the other, at
least ninety (90) days prior to the end of the then current one-year employment
period, that it elects not to extend this Agreement, which notice shall be
irrevocable (any such notice, a “Non-Renewal Notice”).  The period beginning on
the date hereof and ending on the first anniversary hereof or, if the Agreement
is renewed pursuant to the prior sentence, the last day of the last one-year
renewal period, shall be referred to hereinafter as the “Term”.

 

Notwithstanding anything to the contrary in this Section 2A, Executive’s
employment hereunder may be terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.

 

--------------------------------------------------------------------------------


 

3A.          COMPENSATION.

 

(a)           BASE SALARY.  During the period that Executive is employed with
the Company hereunder, the Company shall pay Executive an annual base salary
(the “Base Salary”), payable in equal biweekly installments (or, if different,
in accordance with the Company’s payroll practice as in effect from time to
time).  The Base Salary may be increased from time to time in the discretion of
the Compensation and Human Resources Committee of the Company (the “Compensation
Committee”).  For all purposes under this Agreement, the term “Base Salary”
shall refer to the Base Salary as in effect from time to time.

 

(b)           DISCRETIONARY BONUS AND EQUITY AWARDS.  During the period that
Executive is employed with the Company hereunder, Executive shall be eligible to
receive discretionary annual bonuses and equity awards.

 

(c)           BENEFITS.  From the Effective Date through the date of termination
of Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance, pension
benefit and incentive programs as may be adopted from time to time by the
Company on the same basis as that provided to similarly situated employees of
the Company.  Without limiting the generality of the foregoing, Executive shall
be entitled to the following benefits:

 

(i)            Reimbursement for Business Expenses.  During the period that
Executive is employed with the Company hereunder, the Company shall reimburse
Executive for all reasonable and necessary expenses incurred by Executive in
performing Executive’s duties for the Company, on the same basis as similarly
situated employees and in accordance with the Company’s policies as in effect
from time to time.

 

(ii)           Vacation.  During the period that Executive is employed with the
Company hereunder, Executive shall be entitled to paid vacation each year, in
accordance with the plans, policies, programs and practices of the Company
applicable to similarly situated employees of the Company generally.

 

4A.          NOTICES.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested, or by hand delivery, or by overnight
delivery by a nationally recognized carrier, in each case to the applicable
address set forth below, and any such notice is deemed effectively given when
received by the recipient (of if receipt is refused by the recipient, when so
refused):

 

If to the Company:

IAC/InterActiveCorp

 

555 West 18th Street, 6th Floor

 

New York, NY 10011

 

Attention:  SVP and General Counsel

 

 

If to Executive:

At the most recent address for Executive on record at the Company.

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

2

--------------------------------------------------------------------------------


 

5A.          GOVERNING LAW; JURISDICTION.  This Agreement and the legal
relations thus created between the parties hereto (including, without
limitation, any dispute arising out of or related to this Agreement) shall be
governed by and construed under and in accordance with the internal laws of the
State of New York without reference to its principles of conflicts of laws.  Any
dispute between the parties hereto arising out of or related to this Agreement
will be heard exclusively and determined before an appropriate federal court
located in the State of New York, or an appropriate New York state court, and
each party hereto submits itself and its property to the exclusive jurisdiction
of the foregoing courts with respect to such disputes.  The parties hereto
acknowledge and agree that this Agreement was executed and delivered in the
State of New York, that the Company is headquartered in New York City and that,
in the course of performing duties hereunder for the Company, Executive shall
have multiple contacts with the business and operations of the Company, as well
as other businesses and operations in the State of New York, and that for those
and other reasons this Agreement and the undertakings of the parties hereunder
bear a reasonable relation to the State of New York.  Each party hereto
(i) agrees that service of process may be made by mailing a copy of any relevant
document to the address of the party set forth above, (ii) waives to the fullest
extent permitted by law any objection which it may now or hereafter have to the
courts referred to above on the grounds of inconvenient forum or otherwise as
regards any dispute between the parties hereto arising out of or related to this
Agreement, (iii) waives to the fullest extent permitted by law any objection
which it may now or hereafter have to the laying of venue in the courts referred
to above as regards any dispute between the parties hereto arising out of or
related to this Agreement and (iv) agrees that a judgment or order of any court
referred to above in connection with any dispute between the parties hereto
arising out of or related to this Agreement is conclusive and binding on it and
may be enforced against it in the courts of any other jurisdiction.

 

6A.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

7A.          STANDARD TERMS AND CONDITIONS.  Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement.  References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

 

8A.          SECTION 409A OF THE INTERNAL REVENUE CODE.  This Agreement is not
intended to constitute a “nonqualified deferred compensation plan” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the rules and regulations issued thereunder (“Section 409A”).  Notwithstanding
the foregoing, if this Agreement or any benefit paid to Executive hereunder is
subject to Section 409A and if the Executive is a “Specified Employee” (as
defined under Section 409A) as of the date of Executive’s termination of
employment hereunder, then the payment of benefits, if any, scheduled to be paid
by the Company to Executive hereunder during the first six (6) month period
following the date of a termination of employment hereunder shall not be paid
until seven (7) months following the date of such termination of employment
(along with interest for the period of such delay at the then applicable
borrowing rate of the Company as of the commencement of such delay).  In no
event shall the Company be required to pay Executive any “gross-up” or other
payment with respect to

 

3

--------------------------------------------------------------------------------


 

any taxes or penalties imposed under Section 409A with respect to any benefit
paid to Executive hereunder.  The Company agrees to take any reasonable steps
requested by Executive to avoid adverse tax consequences to Executive as a
result of any benefit to Executive hereunder being subject to Section 409A,
provided that Executive shall, if requested, reimburse the Company for any
incremental costs (other than incidental costs) associated with taking such
steps.  All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A.

 

[The Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement as of December 1, 2010.

 

 

IAC/InterActiveCorp

 

 

 

 

 

/S/ GREGG WINIARSKI

 

By:

Gregg Winiarski

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ THOMAS J. MCINERNEY

 

 

 

Thomas J. McInerney

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 

2.             TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 

(a)           DEATH.  In the event Executive’s employment hereunder is
terminated by reason of Executive’s death, the Company shall pay Executive’s
designated beneficiary or beneficiaries, within thirty (30) days of Executive’s
death in a lump sum in cash, (i) Executive’s Base Salary through the end of the
month in which death occurs and (ii) any Accrued Obligations (as defined in
paragraph 1(f) below).

 

(b)           DISABILITY.  If, as a result of Executive’s incapacity due to
physical or mental illness (“Disability”), Executive shall have been absent from
the full-time performance of Executive’s duties with the Company for a period of
four (4) consecutive months and, within thirty (30) days after written notice is
provided to Executive by the Company (in accordance with Section 4A hereof),
Executive shall not have returned to the full-time performance of Executive’s
duties, Executive’s employment under this Agreement may be terminated by the
Company for Disability.  During any period prior to such termination during
which Executive is absent from the full-time performance of Executive’s duties
with the Company due to Disability, the Company shall continue to pay
Executive’s Base Salary at the rate in effect at the commencement of such period
of Disability, offset by any amounts payable to Executive under any disability
insurance plan or policy provided by the Company.  Upon termination of
Executive’s employment due to Disability, the Company shall pay Executive within
thirty (30) days of such termination (i) Executive’s Base Salary through the end
of the month in which termination occurs in a lump sum in cash, offset by any
amounts payable to Executive under any disability insurance plan or policy
provided by the Company; and (ii) any Accrued Obligations (as defined in
paragraph 1(f) below).

 

(c)           TERMINATION FOR CAUSE.  Upon the termination of Executive’s
employment by the Company for Cause (as defined below), the Company shall have
no further obligation hereunder, except for the payment of any Accrued
Obligations (as defined in paragraph 1(f) below).  As used herein, “Cause” shall
mean: (i) the plea of guilty or nolo contendere to, or conviction for, the
commission of a felony offense by Executive; provided, however, that after
indictment, the Company may suspend Executive from the rendition of services,
but without limiting or modifying in any other way the Company’s obligations
under this Agreement; provided, further, that Executive’s employment shall be
immediately reinstated if the indictment is dismissed or otherwise dropped and
there is not otherwise grounds to terminate Executive’s employment for Cause;
(ii) a material breach by Executive of a fiduciary duty owed to the Company,
provided that the Reporting Officer determines, in his/her good faith
discretion, that such material breach undermines his/her confidence in
Executive’s fitness to continue in his position, as evidenced in writing from
the Reporting Officer (it being understood that the determination as to whether
such material breach occurred is not in the good faith discretion of the
Reporting Officer); (iii) a material breach by Executive of any of the covenants
made by Executive in Section 2 hereof, provided, however, that in the event such
material breach is curable, Executive shall have failed to remedy such material
breach within ten (10) days of Executive having received a written demand for
cure by the Reporting Officer, which demand specifically identifies the manner
in which the Company believes that Executive has materially

 

--------------------------------------------------------------------------------


 

breached any of the covenants made by Executive in Section 2 hereof;
(iv) Executive’s continued willful or gross neglect of the material duties
required by this Agreement following receipt of written notice signed by the
Reporting Officer which specifically identifies the nature of such willful or
gross neglect and a reasonable opportunity to cure, (v) a knowing and material
violation by Executive of any material Company policy pertaining to ethics,
wrongdoing or conflicts of interest, and (vi) any act or omission which occurred
prior to the Effective Date and which would have constituted “Cause” under the
previous employment agreement between Executive and the Company (the “Previous
Employment Agreement”).

 

(d)           TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR
CAUSE OR RESIGNATION BY EXECUTIVE FOR GOOD REASON.  If, after March 31, 2012 and
prior to the expiration of the Term, Executive’s employment hereunder is
terminated by the Company for any reason other than Executive’s death,
Disability or Cause, or if Executive terminates his employment hereunder prior
to the expiration of the Term for Good Reason, then:

 

(i)            the Company shall continue to pay to Executive the Base Salary
for twelve (12) months from the date of such termination (the “Severance
Period”), payable in equal biweekly installments based on the Company’s payroll
practice as in effect on the date of Executive’s termination of employment over
the course of such twelve (12) months;

 

(ii)           the Company shall pay Executive within thirty (30) days of the
date of such termination in a lump sum in cash any Accrued Obligations (as
defined in paragraph 1(f) below);

 

(iii)          any compensation awards of Executive based on, or in the form of,
Company equity (e.g. restricted stock, restricted stock units, stock options or
similar instruments) that are outstanding and unvested at the time of such
termination but which would, but for a termination of employment, have vested
during the Severance Period shall vest as of the date of such termination of
employment; provided that any outstanding award with a vesting schedule that
would, but for a termination of employment, have resulted in a smaller
percentage (or none) of the award being vested through the end of the Severance
Period than if it vested annually pro rata over its vesting period shall, for
purposes of this provision, be treated as though it vested annually pro rata
over its vesting period (e.g., if 100 RSUs were granted 2.7 years prior to the
date of termination and vested pro rata on the first five anniversaries of the
grant date and 100 RSUs were granted 1.7 years prior to the date of termination
and vested on the fifth anniversary of the grant date, then on the date of
termination 20 RSUs from the first award and 40 RSUs from the second award would
vest); and provided further that any amounts that would vest under this
provision but for the fact that outstanding performance conditions have not been
satisfied shall vest only if, and at such point as, such performance conditions
are satisfied; and

 

(iv)  any then vested options of Executive (including options vesting as a
result of (iii) above) to purchase Company equity, shall remain exercisable
through the date that is eighteen months following the date of such termination
or, if earlier, through the scheduled expiration date of such options.

 

2

--------------------------------------------------------------------------------


 

The payment to Executive of the severance benefits described in this
Section 1(d) (including any accelerated vesting) shall be subject to Executive’s
execution and non-revocation within thirty days following the date of
termination of Executive’s employment with the Company of a general release of
the Company and its affiliates, in a form substantially similar to that used for
similarly situated executives of the Company and its affiliates (the “Release”),
and Executive’s compliance with the restrictive covenants set forth in Section 2
hereof.  Executive acknowledges and agrees that the severance benefits described
in this Section 1(d) constitutes good and valuable consideration for such
release.  In the event that Executive does not execute and deliver the Release
within thirty days following the date of termination of employment, or in the
event that Executive revokes the Release, the Company may require Executive to
repay any amounts or benefits previously paid or provided to him pursuant to
Section 1(d) (other than the Accrued Obligations) and the Company shall cease
making additional payments or providing additional benefits pursuant to
Section 1(d).

 

For purposes of this Agreement, “Good Reason” shall mean actions taken by the
Company resulting in a material negative change in the employment relationship. 
For these purposes, a “material negative change in the employment relationship”
shall include, without limitation, the occurrence of any of the following
without Executive’s prior written consent:  (A) a material diminution in the
authorities, duties or responsibilities of the person to whom the Executive is
required to report, (B) the material reduction in Executive’s title, duties or
level of responsibilities as of the Effective Date, excluding for this purpose
any such reduction that is an isolated and inadvertent action not taken in bad
faith or that is authorized pursuant to this Agreement, but including any
circumstances under which the Company is no longer publicly traded and is
controlled by another company, (C) any material reduction in Executive’s Base
Salary, (D) the relocation of Executive’s principal place of employment outside
of the metropolitan area of Executive’s principal place of employment as of the
Effective Date or (E) any other action or inaction that constitutes a material
breach bythe Company of the Agreement, provided that in no event shall
Executive’s resignation be for “Good Reason” unless (x) an event or circumstance
constituting “Good Reason” shall have occurred and Executive provides the
Company with written notice thereof within thirty (30) days after Executive has
knowledge of the occurrence or existence of such event or circumstance, which
notice specifically identifies the event or circumstance that Executive believes
constitutes Good Reason, (y) the Company fails to correct the circumstance or
event so identified within thirty (30) days after the receipt of such notice,
and (z) Executive resigns within ninety (90) days after the date of delivery of
the notice referred to in clause (x) above.

 

(e)           MITIGATION; OFFSET.  If Executive obtains other employment during
the period of time in which the Company is required to make payments to
Executive pursuant to Section 1(d)(i) above, the amount of any such remaining
payments or benefits to be provided to Executive shall be reduced by the amount
of compensation and benefits earned by Executive from such other employment
through the end of such period (provided that for purposes of calculating which
portion of the payments made under 1(d)(i) are subject to reduction, any delay
in the Company making payments by virtue of Section 8A shall not be taken into
account).  For purposes of this Section 1(e), Executive shall have an obligation
to inform the Company regarding Executive’s employment status following
termination and during the period of time in which the Company is making
payments to Executive under Section 1(d)(i) above.

 

3

--------------------------------------------------------------------------------


 

(f)            ACCRUED OBLIGATIONS.  As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Executive’s accrued but
unpaid Base Salary through the date of death or termination of employment for
any reason, as the case may be; and (ii) any compensation previously earned but
deferred by Executive (together with any interest or earnings thereon) that has
not yet been paid.

 

(g)           NOTICE OF NON-RENEWAL.  If the Company delivers a Non-Renewal
Notice to Executive then, provided Executive’s employment hereunder continues
through the expiration date then in effect, effective as of such expiration date
the Company and Executive shall have the same rights and obligations hereunder
as they would if the Company had terminated Executive’s employment hereunder
prior to the end of the Term for any reason other than Executive’s death,
Disability or Cause.  Notwithstanding the foregoing, in no event shall the
delivery of a Non-Renewal Notice by Executive to the Company in and of itself be
deemed to be a resignation by Executive for Good Reason.

 

(h)           EXTENDED EXERCISE PERIOD.   In the event Executive’s employment
with the Company terminates for any reason, all Executive’s stock options which
were outstanding as of the Effective Date and which are vested as of the date of
such termination shall remain exercisable until the date that is eighteen months
following the date of such termination or, if earlier, the date of such options’
expiration.

 

(i)            WINDOW TERMINATION RIGHT.  In the event that Executive
voluntarily terminates his employment with the Company with or without Good
Reason or the Company terminates Executive’s employment with the Company for any
reason other than Executive’s death, Disability or Cause, in each case on or
after January 1, 2011 and on or prior to March 31, 2012, Executive will be
entitled to the benefits described in Section 1(d)(ii), and, subject to
Executive providing a reasonable transition period to the Company, (i) the
Executive will be entitled to the benefits described in Section 1(d)(i),
(ii) any compensation awards of Executive based on, or in the form of, Company
equity (e.g., restricted stock, restricted stock units, stock options or similar
instruments) outstanding on the Amendment Effective Date that are unvested on
the date of Executive’s termination of employment with the Company immediately
shall vest (and in the case of restricted stock units promptly be settled and in
no event later than March 15, 2012), (iii) any stock options that are vested on
the date of termination of employment (after giving effect to clause
(ii) hereof) shall remain exercisable until the earlier of (A) the eighteen
month anniversary of the date of termination of Executive’s employment with the
Company, and (B) the ten year anniversary of the grant date with respect to such
stock options, and (iv) the Section 1(e) of the Standard Terms and Conditions
will not apply to Executive.

 

The payment to Executive of the severance benefits described in this
Section 1(i) (including any accelerated vesting) shall be subject to Executive’s
execution and non-revocation within thirty days following the date of
termination of Executive’s employment with the Company of a Release, and
Executive’s compliance with the restrictive covenants set forth in Section 2
hereof.  Executive acknowledges and agrees that the severance benefits described
in this Section 1(i) constitutes good and valuable consideration for the
Release.  In the event that Executive does not execute and deliver the Release
within thirty days following the date of termination of employment, or in the
event that Executive revokes the Release, the Company may require Executive to
repay any amounts or benefits previously paid or provided to him pursuant to

 

4

--------------------------------------------------------------------------------

 

Section 1(i) (other than the Accrued Obligations) and the Company shall cease
making additional payments or providing additional benefits pursuant to
Section 1(i).

 

3.             CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND
PROPRIETARY RIGHTS.

 

(a)           CONFIDENTIALITY.  Executive acknowledges that, while employed by
the Company, Executive has occupied and will occupy a position of trust and
confidence.  The Company has provided and shall provide Executive with
“Confidential Information” as referred to below.  Executive shall not, except as
Executive in good faith deems appropriate to perform Executive’s duties
hereunder or as required by applicable law, without limitation in time,
communicate, divulge, disseminate, disclose to others or otherwise use, whether
directly or indirectly, any Confidential Information regarding the Company or
any of its subsidiaries or affiliates.  “Confidential Information” shall mean
information about the Company or any of its subsidiaries or affiliates, and
their respective businesses, employees, consultants, contractors, clients and
customers that is not disclosed by the Company or any of its subsidiaries or
affiliates for financial reporting purposes or otherwise generally made
available to the public (other than by Executive’s breach of the terms hereof or
the terms of any previous confidentiality obligation by Executive to the
Company) and that was learned or developed by Executive in the course of
employment by the Company or any of its subsidiaries or affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information.  Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage.  Executive agrees to deliver
or return to the Company, at the Company’s request at any time or upon
termination or expiration of Executive’s employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates.  As used in this Agreement, “subsidiaries” and
“affiliates” shall mean any company controlled by, controlling or under common
control with the Company.

 

(b)           NON-COMPETITION.    In consideration of this Agreement, and for
other good and valuable consideration provided hereunder, the receipt and
sufficiency of which are hereby acknowledged by Executive, Executive hereby
agrees and covenants that, during Executive’s employment with the Company and
for a period of (12) twelve months thereafter, Executive shall not, without the
prior written consent of the Company, directly or indirectly, engage in or
become associated with a Competitive Activity.  For purposes of this
Section 2(b),  (i) a “Competitive Activity” means any business or other endeavor
involving products or services that are the same or similar to products or
services (the “Company Products or Services”) that any business of the Company
is engaged in providing as of the date hereof or at any time during the Term,
provided such business or endeavor is in the United States, or in any foreign
jurisdiction in which the Company provides, or has provided during the Term, the
relevant Company Products or Services, and (ii) Executive shall be considered to
have become “associated with a Competitive Activity” if Executive becomes
directly or indirectly involved as an owner,

 

5

--------------------------------------------------------------------------------


 

principal, employee, officer, director, independent contractor, representative,
stockholder, financial backer, agent, partner, member, advisor, lender,
consultant or in any other individual or representative capacity with any
individual, partnership, corporation or other organization that is engaged in a
Competitive Activity.   Notwithstanding anything else in this Section 2(b),
(i) Executive may become employed by a partnership, corporation or other
organization that is engaged in a Competitive Activity so long as Executive has
no direct or indirect responsibilities or involvement in the Competitive
Activity, (ii) Executive may own, for investment purposes only, up to five
percent (5%) of the outstanding capital stock of any publicly-traded corporation
engaged in a Competitive Activity if the stock of such corporation is either
listed on a national stock exchange or on the NASDAQ National Market System and
if Executive is not otherwise affiliated with such corporation, (iii) if
Executive’s employment hereunder is terminated by the Company for any reason
other than Executive’s death, Disability or Cause, or by Executive for Good
Reason, then the restrictions contained in this Section 2(b) shall lapse, and
(iv) Executive shall only be subject to the restrictions contained in this
Section 2(b) to the extent the activity that would otherwise be prohibited by
this section poses a reasonable competitive threat to the Company, which
determination shall be made by the Company in good faith.

 

(c)           NON-SOLICITATION OF EMPLOYEES.  Executive recognizes that he
possesses and will possess Confidential Information about other employees,
consultants and contractors of the Company and its subsidiaries or affiliates
relating to their education, experience, skills, abilities, compensation and
benefits, and inter-personal relationships with suppliers to and customers of
the Company and its subsidiaries or affiliates.  Executive recognizes that the
information he possesses and will possess about these other employees,
consultants and contractors is not generally known, is of substantial value to
the Company and its subsidiaries or affiliates in developing their respective
businesses and in securing and retaining customers, and has been and will be
acquired by Executive because of Executive’s business position with the
Company.  Executive agrees that, during Executive’s employment with the Company,
and for a period of eighteen (18) months thereafter, Executive will not,
directly or indirectly, solicit or recruit any employee of the Company or any of
its subsidiaries or affiliates (or any individual who was an employee of the
Company or any of its subsidiaries or affiliates at any time during the six
(6) months prior to such act of hiring, solicitation or recruitment) for the
purpose of being employed by Executive or by any business, individual,
partnership, firm, corporation or other entity on whose behalf Executive is
acting as an agent, representative or employee and that Executive will not
convey any such Confidential Information or trade secrets about other employees
of the Company or any of its subsidiaries or affiliates to any other person
except within the scope of Executive’s duties hereunder.  Notwithstanding the
foregoing, Executive is not precluded from soliciting any individual who
(i) initiates discussions regarding employment on his or her own, (ii) responds
to any public advertisement or general solicitation, or (iii) has been
terminated by the Company prior to the solicitation.

 

(d)           NON-SOLICITATION OF BUSINESS PARTNERS.  During Executive’s
employment with the Company, and for a period of twelve (12) months thereafter,
Executive shall not, without the prior written consent of the Company, persuade
or encourage any business partners or business affiliates of the Company or its
subsidiaries or affiliates to cease doing business with the Company or any of
its subsidiaries or affiliates or to engage in any business competitive with the
Company or its subsidiaries or affiliates.

 

6

--------------------------------------------------------------------------------


 

(e)           PROPRIETARY RIGHTS; ASSIGNMENT.  All Employee Developments are and
shall be made for hire by Executive for the Company or any of its subsidiaries
or affiliates.  “Employee Developments” means any discovery, invention, design,
method, technique, improvement, enhancement, development, computer program,
machine, algorithm or other work or authorship that (i) relates to the business
or operations of the Company or any of its subsidiaries or affiliates, or
(ii) results from or is suggested by any undertaking assigned to Executive or
work performed by Executive for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours (including before the Effective Date).  All Confidential
Information and all Employee Developments shall remain the sole property of the
Company or any of its subsidiaries or affiliates.  Executive has not acquired
and shall not acquire any proprietary interest in any Confidential Information
or Employee Developments developed or acquired during the Term or during
Executive’s employment with the Company before the Effective Date.  To the
extent Executive may, by operation of law or otherwise, acquire any right, title
or interest in or to any Confidential Information or Employee Development,
Executive hereby assigns to the Company all such proprietary rights.  Executive
shall, both during and after the Term, upon the Company’s request, promptly
execute and deliver to the Company all such assignments, certificates and
instruments, and shall promptly perform such other acts, as the Company may from
time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend the Company’s rights in
Confidential Information and Employee Developments.

 

(f)            COMPLIANCE WITH POLICIES AND PROCEDURES.  During the period that
Executive is employed with the Company hereunder, Executive shall adhere to the
policies and standards of professionalism set forth in the Company’s Policies
and Procedures as they may exist from time to time.

 

(g)           SURVIVAL OF PROVISIONS.  The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Executive’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement.  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

 

4.             TERMINATION OF PRIOR AGREEMENTS/EXISTING CLAIMS.  Except for any
agreements relating to currently outstanding equity awards as of the date of
this Agreement (which remain outstanding, but subject to the terms of this
Agreement), this Agreement constitutes the entire agreement between the parties
and, as of the Effective Date, terminates and supersedes any and all prior
agreements and understandings (whether written or oral) between the parties with
respect to the subject matter of this Agreement.  Executive acknowledges and
agrees that neither the Company nor anyone acting on its behalf has made, and is
not making, and in executing this Agreement, Executive has not relied upon, any
representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement.  Executive hereby represents and warrants
to the Company that Executive is not party to any contract, understanding,
agreement or policy, whether or not written, with Executive’s most-recent
employer before the Company (the “Previous Employer”) or otherwise, that would
be breached

 

7

--------------------------------------------------------------------------------


 

by Executive’s entering into, or performing services under, this Agreement. 
Executive further represents that, prior to the Effective Date, (i) he has
disclosed in writing to the Company all material existing, pending or threatened
claims against him, if any, as a result of his employment with the Previous
Employer or his membership on any boards of directors and (ii) no breach by
Executive of any of his covenants in Section 2 of the Standard Terms and
Conditions of the Previous Employment Agreement has occurred.

 

5.             ASSIGNMENT; SUCCESSORS.  This Agreement is personal in its nature
and none of the parties hereto shall, without the consent of the others, assign
or transfer this Agreement or any rights or obligations hereunder, provided that
the Company may assign this Agreement to any affiliate of the Company (which
affiliate clearly has sufficient assets to satisfy the Company’s obligations
under this Agreement), and, in the event of the merger, consolidation, transfer,
or sale of all or substantially all of the assets of the Company with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, and in the event of any such assignment or
transaction, all references herein to the “Company” shall refer to the Company’s
assignee or successor hereunder.

 

6.             WITHHOLDING.  The Company shall make such deductions and withhold
such amounts from each payment and benefit made or provided to Executive
hereunder, as may be required from time to time by applicable law, governmental
regulation or order.

 

7.             HEADING REFERENCES.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  References to “this Agreement” or
the use of the term “hereof” shall refer to these Standard Terms and Conditions
and the Employment Agreement attached hereto, taken as a whole.

 

8.             REMEDIES FOR BREACH.  Executive expressly agrees and understands
that Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have thirty (30) days from
receipt of Executive’s notice to cure any such breach.  Executive expressly
agrees and understands that in the event of any termination of Executive’s
employment by the Company during the Term, the Company’s contractual obligations
to Executive shall be fulfilled through compliance with its obligations under
Section 1 of the Standard Terms and Conditions.

 

Executive expressly agrees and understands that the remedy at law for any breach
by Executive of Section 2 of the Standard Terms and Conditions will be
inadequate and that damages flowing from such breach are not usually susceptible
to being measured in monetary terms.  Accordingly, it is acknowledged that, upon
Executive’s violation of any provision of such Section 2, the Company shall be
entitled to obtain from any court of competent jurisdiction immediate injunctive
relief and obtain a temporary order restraining any threatened or further breach
as well as an equitable accounting of all profits or benefits arising out of
such violation.  Nothing in this Agreement shall be deemed to limit the
Company’s remedies at law or in equity for any breach by Executive of any of the
provisions of this Agreement, including Section 2, which may be pursued by or
available to the Company.

 

8

--------------------------------------------------------------------------------


 

9.             WAIVER; MODIFICATION.  Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

 

10.           SEVERABILITY.  In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken.  All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect. 
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

 

 [The Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

Dated as of: December 1, 2010

 

 

 

 

 

 

IAC/InterActiveCorp

 

 

 

 

 

/S/ GREGG WINIARSKI

 

By:

Gregg Winiarski

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

 

 

/s/ THOMAS J. MCINERNEY

 

 

 

Thomas J. McInerney

 

--------------------------------------------------------------------------------
